Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-20 are present in this application. Claims 1-20 are pending in this office
Action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 08/21/18 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 08/21/18 is acceptable for examination purposes.

Claim Interpretation
6.  	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination  may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for   performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 	As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. §103
 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
  	claimed invention is not identically disclosed as set forth in section 102 of this
 	title, if the differences between the claimed invention and the prior art are such
 	that the claimed invention as a whole would have been obvious before the
 	effective filing date of the claimed invention to a person having ordinary skill in
 	the art to which the claimed invention pertains. Patentability shall not be negated
 	by the manner in which the invention was made.


7.  	Claims 1,6-8,13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0033295) in view of Watts et al. (US 2016/0070983).

 	Regarding claim 1, Li teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for, (See Li paragraph [0035], The instructions 116 can be any set of instructions to be executed directly, such as machine code, or indirectly, such as scripts, by the processor):
 	receiving an input specifying a location field of a dataset, (See Li paragraph [0035], The user may then be able to select specific states), 
 	in response to the input, retrieving a set of geographical hierarchy definitions, (See Li paragraph [0049], input devices such as by selecting the geographic locations with a computer mouse cursor or by inputting a query into search field 310), each geographical hierarchy definition in the set of hierarchy definitions comprising a number of levels in a geographical hierarchy and a data source for each level in the geographical hierarchy, (See Li  Fig. 7, See Li paragraph [0029], [0053], generate maps that display different hierarchical levels of the geographic locations for different levels of zoom. For any particular zoom level…each geographic location is associated with one or more zoom levels. Relatively low zoom within the map are designated with low zoom level numbers, such as zero through seven, while higher zoom is indicated by higher numbers);
 	retrieving, from the data source specified for a level in the geographical hierarchy defined by a geographical hierarchy definition in the set of geographical hierarchy definitions, (See Li paragraph [0032], the user may select particular geographic locations within the map. As discussed above, those geographic locations may be selected based on a comparison of the current zoom level with a hierarchy of geographic locations), a subset of a set of geometries representing a set of geographical regions belonging to the level in the geographical hierarchy, (See Li paragraph [0056], the hierarchical tree of geographic locations may be generated so that only a subset of a particular hierarchical level appears for particular zoom levels), 
  	Li does not explicitly disclose the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, the location field configured to store a spatial point; wherein, for each geometry in the subset of the set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry; and providing the subset of the set of geometries in a view of a map.
 	However, Watts teaches the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, (See Watts paragraph [0014], the data provider provides data points and each data point is associated with one or more attributes /fields and a geographical location), the location field configured to store a spatial point; wherein, for each geometry in the subset of the set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry, (See Watts paragraph [0015], the dataset to enable portions of the dataset to be retrieved/rendered efficiently. In some embodiments, indexing the received dataset includes sorting data points/records of the dataset according to a geographical location of the data points/records); and providing the subset of the set of geometries in a view of a map, (See Watts paragraph [0011], The subset of the data points may be selected using a regional density of points (e.g., sampling rate) determined for a particular subregion).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to the dataset comprising a set of records, each record in the set of records comprising the location field and a set of fields, the location field configured to store a spatial point; wherein, for each geometry in the subset of the set of geometries, at least one record in the dataset has a spatial point in the location field that falls within the geometry; and providing the subset of the set of geometries in a view of a map of Watts to select a subset of representational data points to display rather than displaying the entire dataset… for an efficient and effective way to sample a geographic dataset, (See Watts paragraph [0001]).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore,
Claims 8 and 15 are rejected based on the same reasoning.

 	Regarding claim 6 Li taught the non-transitory machine-readable medium of according to claim 1, as described above. Li further teaches wherein retrieving the set of geographical hierarchy definitions comprises, (See Li paragraph [0049], input devices such as by selecting the geographic locations with a computer mouse cursor or by inputting a query into search field 310):
 	generating a query for the set of geographical hierarchy definitions, (See Li paragraph [0049], The selection of geographic locations may be performed using any number of input devices such as by selecting the geographic locations with a computer mouse cursor…or by inputting a query into search field 310);
 	sending the query to a computing system for execution, (See Li paragraph [0033], [0049], The one or more computing devices are configured to receive a request for a map at a first zoom level; access a hierarchy of geographic locations); and
 	receiving the set of geographical hierarchy definitions from the computing
system, (See Li paragraph [0049], The one or more computing devices are configured to receive a request for a map at a first zoom level; access a hierarchy of geographic locations).

 	Claims 13 and 20 recite the same limitations as claim 6 above. Therefore,
Claims 8 and 15 are rejected based on the same reasoning.


(See Li paragraph [0049], input devices such as by selecting the geographic locations with a computer mouse cursor or by inputting a query into search field 310):
 	generating a query for the set of geographical hierarchy definitions, (See Li paragraph [0049], The selection of geographic locations may be performed using any number of input devices such as by selecting the geographic locations with a computer mouse cursor…or by inputting a query into search field 310);
 	executing the query on a database of the device, (See Li paragraph [0033], [0049], Computing device 110 can contain one or more processors…including instructions 116 that can be executed by the processor 112); and
 	receiving the set of geographical hierarchy definitions from the database, (See Li paragraph [0033], The one or more computing devices are configured to receive a request for a map at a first zoom level; access a hierarchy of geographic locations).

Claim 14 recites the same limitations as claim 7 above. Therefore,
Claim 14 is rejected based on the same reasoning.




Allowable Subject Matter
 	Claims 2-5, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
 	BATTISTINI et al. (US 20160162512 A1) the method of the invention provides for the location of the feed even in the absence of a name reference, using alternative procedures to search for the location of the news broadcaster, or search for adjectives, geographical indications or equivalences that are not directly expressible as a place name.
 	Moffat US 2008/0228783 A1) the invention provides a method of managing data in a database of spatial data, the database including a plurality of spatial feature objects, the method comprising: aggregating a group of grid cells, a said grid cell comprising a cell of a grid spatially subdividing a region of spatial coverage of said database, into a single geometric object; storing data for said geometric object in said database; and repeating said aggregating to define a plurality of said geometric objects each comprising a group of a plurality of grid cells.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163